In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-18-00253-CR
                                  ________________________


                            DAMEON MARMOLEJO, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE


                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
      Trial Court No. 2018-414,849; Honorable John J. “Trey” McClendon III, Presiding


                                          October 3, 2018

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pending before this court is the Motion to Dismiss Appeal of Appellant, Dameon

Marmolejo, in which he moves to have his notice of appeal withdrawn and this appeal

dismissed. Pursuant to an open plea of guilty, Appellant was convicted of aggravated

assault by use of a deadly weapon1 and sentenced to fifteen years confinement. As



      1   TEX. PENAL CODE ANN. § 22.02(a) (2) (West 2011).
required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion to dismiss

is signed by Appellant and his attorney. No decision of this court having been delivered,

the motion is granted, and the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.




                                                      Per Curiam


Do not publish.




                                            2